Felton, J.,
concurring specially. I concur in the judgment for the sole reason that the plaintiff in error’s testimony on the former trial was substantially the same as it was on the trial under review. The ruling of this court on the former appeal necessarily meant only one thing and that was that the plaintiff in *817error’s testimony showed conclusively that the note was given to settle a disputed account as well as for the release of the bond. Counsel for the plaintiff in error earnestly insist that the plaintiff in error admitted on the former trial that the note was also given to settle a disputed account and in the last trial denied it; but, as I read the record, he denied signing the note to settle a disputed account on the former trial and on the last trial and I can see no material difference in the testimony. Since this is true, the former ruling, whether right or wrong, is the law of this case, and is controlling.